                                                                        ■    r




                                                                  r.AVAKMAH UW.
                IN THE UNITED STATES DISTRICT COtJRT FOR
                     THE SOUTHERN DISTRICT OF GEORSIA' ' T "I Pf} 1^:28
                                SAVANNAH DIVISION


FEONTA LASHAE MORRELL,                                           SDTUrST. OF GA.

       Petitioner,
V.                                                    CASE NOS. CV415-192
                                                                    CR412-013
UNITED STATES OF AMERICA,

       Respondent.



                                    ORDER


       Before     the      Court        is         Petitioner's         Motion       for

Reconsideration.        (Doc.     13.)^      On     September     14,       2017,    the

Magistrate Judge recommended dismissal of Petitioner's Motion to

Vacate, Set Aside, or Correct Sentence (Doc. 1} pursuant to 28

U.S.C. § 2255. (Doc. 9.) After a thorough review of the record,

this Court agreed with the report and recommendation and denied

Petitioner's § 2255 motion on               October    16, 2017. (Doc. 11.) At

the time. Petitioner had failed to file any objections to the

report and recommendation.

       On November 2, 2017, however. Petitioner filed a motion for

reconsideration.      (Doc.     13.)   In    his    motion.    Petitioner        asserts

that    he    attempted    to    file       objections    to      the       report   and

recommendation on September 26, 2017. (Id.) Petitioner requests

that the Court reconsider its previous order in light of his



1    Unless   otherwise   stated,      all    citations    are     to   Petitioner's
civil docket, CV415-192.
